Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT
(Cubic Override)

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into this
24th day of November, 2009, by and between Cubic Energy, Inc., a Texas
corporation (“Cubic”), and Tauren Exploration, Inc., a Texas corporation
(“Tauren”), upon and subject to the following terms and conditions:

 

1.             Defined Terms.  For purposes of this Assignment, the terms
defined in this paragraph shall have the meanings herein assigned to them and
capitalized terms defined in the opening paragraph of this Assignment and
subsequent paragraphs by inclusion in quotation marks and parentheses shall have
the meanings so assigned to them:

 

“Closing” has the meaning assigned to that term in Paragraph 4 of this
Agreement.

 

“Deep Rights” means all intervals, formations, strata and depths below the base
of the stratigraphic equivalent of the Cotton Valley sands, being defined as
10,055 (electric log measurements) in the Chesapeake Operating, Inc. - SRLT 29
No. 1 Well located in Section 29, Township 16 North, Range 15 West, Caddo
Parish, Louisiana.

 

“Exco Drilling Credits” means the $30,952,810 of Deferred Purchase Price payable
to or on behalf of Tauren at the time of each New Cash Call (as those terms are
defined in the Exco PSA) as more particularly described in Paragraph 2(c) of the
Exco PSA.

 

“Exco PSA” means the Purchase and Sale Agreement by and between Tauren
Exploration, Inc. and EXCO Operating Company, L.P., dated October 30, 2009.

 

“Existing Burdens” means all royalties, overriding royalties, production
payments, net profits interests, and all similar non-expense bearing interests
burdening the Subject Leases, or production therefrom, which are evidenced by an
instrument or instruments filed of record in Caddo or DeSoto Parish on or prior
to the date of execution of this Agreement by Assignor.

 

“Net Revenue Interest” means the share of production of oil, gas or other
minerals produced from the Subject Leases, or lands pooled or unitized
therewith, that the owner of the Subject Leases is entitled to receive by virtue
of its ownership thereof after deducting Existing Burdens.

 

“Subject Leases” means those oil, gas and mineral leases set forth and described
in Exhibit A to this Agreement.

 


2.             PURCHASE AND SALE OF SUBJECT OVERRIDE BEING SOLD.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, CUBIC AGREES TO SELL AND CONVEY AND
TAUREN AGREES TO PURCHASE AND ACCEPT THE SUBJECT OVERRIDE (AS HEREINAFTER
DEFINED) FOR THE PURCHASE PRICE AS SET OUT IN PARAGRAPH 3 HEREOF.  THE TERM
“SUBJECT OVERRIDE” MEANS AN OVERRIDING ROYALTY INTEREST IN AND TO ALL OF CUBIC’S
INTEREST IN THE DEEP RIGHTS IN EACH OF THE SUBJECT LEASES EQUAL TO 95.24% OF THE
POSITIVE DIFFERENCE, IF ANY, BETWEEN THE NET REVENUE INTEREST IN SUCH SUBJECT
LEASES AND A 75% NET REVENUE INTEREST (OUT OF 8/8THS), PROPORTIONATELY REDUCED,
AS MORE PARTICULARLY DESCRIBED AND

 

--------------------------------------------------------------------------------


 


SET OUT IN THE FORM OF ASSIGNMENT OF OVERRIDING ROYALTY INTEREST ATTACHED HERETO
AS EXHIBIT B (THE “OVERRIDE CONVEYANCE”).


 


3.             PURCHASE PRICE FOR THE SUBJECT OVERRIDE.  THE PURCHASE PRICE FOR
THE SUBJECT OVERRIDE SHALL BE PAYABLE BY TAUREN TO CUBIC BY TAUREN IRREVOCABLY
ASSIGNING OR CAUSING TO BE ASSIGNED TO CUBIC THE EXCO DRILLING CREDITS PURSUANT
TO THE FORM OF ASSIGNMENT OF DRILLING CREDITS ATTACHED HERETO AS EXHIBIT C.


 


4.             EFFECTIVE DATE AND CLOSING.  THE CONVEYANCE OF THE SUBJECT
OVERRIDE TO TAUREN SHALL BE EFFECTIVE AS OF OCTOBER 1, 2009 AT 7:00 A.M. WHERE
THE SUBJECT LEASES ARE LOCATED (THE “EFFECTIVE DATE”), BUT TITLES THEREOF SHALL
BE DELIVERED AT THE CLOSING WHICH SHALL TAKE PLACE AT THE TIME AND PLACE SET OUT
IN SECTION 8(A) HEREOF (THE “CLOSING” OR “CLOSING TIME”).


 


5.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF CUBIC.  CUBIC
REPRESENTS AND WARRANTS TO TAUREN AS OF THE DATE HEREOF AND WILL REPRESENT AND
WARRANT TO TAUREN AT THE CLOSING AS FOLLOWS:


 


(A)               AUTHORITY.  CUBIC IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF TEXAS, AND IS DULY QUALIFIED AND IN
GOOD STANDING TO CARRY ON ITS BUSINESS IN THE STATE OF LOUISIANA AND HAS ALL
REQUISITE POWER AND AUTHORITY TO ENTER INTO, DELIVER AND PERFORM THIS AGREEMENT
AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)               VALID AGREEMENT.  THIS AGREEMENT CONSTITUTES THE LEGAL, VALID
AND BINDING AGREEMENT OF CUBIC, AND AT CLOSING, ALL INSTRUMENTS REQUIRED
HEREUNDER TO BE EXECUTED AND DELIVERED BY CUBIC SHALL CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF CUBIC, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS FROM TIME TO TIME IN
EFFECT, AS WELL AS GENERAL PRINCIPLES OF EQUITY.


 


(C)               BROKERS.  CUBIC HAS INCURRED NO OBLIGATION OR LIABILITY,
CONTINGENT OR OTHERWISE, FOR BROKERS OR FINDERS FEES WITH RESPECT TO THIS
TRANSACTION FOR WHICH TAUREN SHALL HAVE ANY OBLIGATION OR LIABILITY.


 


(D)               OBLIGATION TO CLOSE.  CUBIC COVENANTS TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS REASONABLY NECESSARY
OR ADVISABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
TO INSURE THAT AS OF THE CLOSING TIME, IT WILL NOT BE UNDER ANY MATERIAL
CORPORATE, LEGAL, GOVERNMENTAL OR CONTRACTUAL RESTRICTION THAT WOULD PROHIBIT OR
DELAY THE TIMELY CONSUMMATION OF SUCH TRANSACTION.


 


6.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF TAUREN.  TAUREN
REPRESENTS AND WARRANTS TO CUBIC AS OF THE DATE HEREOF AND WILL REPRESENT AND
WARRANT TO CUBIC AT THE CLOSING AS FOLLOWS:


 


(A)               AUTHORITY.  TAUREN IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF TEXAS, AND IS DULY QUALIFIED AND IN
GOOD STANDING TO CARRY ON ITS BUSINESS IN THE STATE OF LOUISIANA AND HAS ALL
REQUISITE POWER AND AUTHORITY TO ENTER INTO, DELIVER AND PERFORM THIS AGREEMENT
AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


(B)               VALID AGREEMENT.  THIS AGREEMENT CONSTITUTES THE LEGAL, VALID
AND BINDING AGREEMENT OF TAUREN, AND AT CLOSING, ALL INSTRUMENTS REQUIRED
HEREUNDER TO BE EXECUTED AND DELIVERED BY TAUREN SHALL CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF TAUREN, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS FROM TIME TO TIME IN
EFFECT, AS WELL AS GENERAL PRINCIPLES OF EQUITY.


 


(C)               BROKERS.  TAUREN HAS INCURRED NO OBLIGATION OR LIABILITY,
CONTINGENT OR OTHERWISE, FOR BROKERS OR FINDERS FEES WITH RESPECT TO THIS
TRANSACTION FOR WHICH CUBIC SHALL HAVE ANY OBLIGATION OR LIABILITY.


 


(D)               OBLIGATION TO CLOSE.  TAUREN COVENANTS TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS REASONABLY NECESSARY
OR ADVISABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
TO INSURE THAT AS OF THE CLOSING TIME, IT WILL NOT BE UNDER ANY MATERIAL
CORPORATE, LEGAL, GOVERNMENTAL OR CONTRACTUAL RESTRICTION THAT WOULD PROHIBIT OR
DELAY THE TIMELY CONSUMMATION OF SUCH TRANSACTION.


 


7.             CONDITIONS TO CLOSING.


 


(A)               CUBIC’S CONDITIONS TO CLOSING.  THE OBLIGATIONS OF CUBIC UNDER
THIS AGREEMENT ARE SUBJECT TO EACH OF THE FOLLOWING CONDITIONS BEING MET:


 


(I)            REPRESENTATIONS TRUE AND CORRECT.  EACH AND EVERY REPRESENTATION
AND WARRANTY OF TAUREN UNDER THIS AGREEMENT SHALL BE TRUE AND ACCURATE IN ALL
MATERIAL RESPECTS (EXCEPT THAT THOSE REPRESENTATIONS AND WARRANTIES OF TAUREN
THAT ARE QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS
OF THE DATE WHEN MADE AND SHALL BE DEEMED TO HAVE BEEN MADE AGAIN AT AND AS OF
THE TIME OF CLOSING AND SHALL AT AND AS OF SUCH TIME OF CLOSING BE TRUE AND
ACCURATE IN ALL MATERIAL RESPECTS, EXCEPT AS TO CHANGES SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT OR CONSENTED TO BY CUBIC.


 


(II)           PRIOR CLOSING UNDER EXCO PSA.  THE CLOSING UNDER THE EXCO PSA
SHALL HAVE OCCURRED.


 


(III)          LEGAL PROCESS.  NO ORDER, DECREE, RULING OR OTHER LEGAL PROCESS
SHALL HAVE BEEN ENTERED BY ANY COURT OR GOVERNMENTAL AGENCY HAVING JURISDICTION
OVER THE PARTIES OR THE SUBJECT MATTER OF THIS AGREEMENT THAT SEEKS TO ENJOIN OR
PROHIBIT THIS TRANSACTION AND THAT REMAINS IN EFFECT AT THE TIME OF CLOSING.


 


(B)               TAUREN’S CONDITIONS TO CLOSING.  THE OBLIGATIONS OF TAUREN
UNDER THIS AGREEMENT ARE SUBJECT TO EACH OF THE FOLLOWING CONDITIONS BEING MET:


 


(I)            REPRESENTATIONS TRUE AND CORRECT.  EACH AND EVERY REPRESENTATION
AND WARRANTY OF CUBIC UNDER THIS AGREEMENT SHALL BE TRUE AND ACCURATE IN ALL
MATERIAL RESPECTS (EXCEPT THAT THOSE REPRESENTATIONS AND WARRANTIES OF CUBIC
THAT ARE QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS
OF THE DATE WHEN MADE AND SHALL BE DEEMED TO HAVE BEEN MADE AGAIN AT AND AS OF
THE TIME OF CLOSING AND SHALL AT AND AS OF SUCH TIME OF CLOSING BE TRUE AND
ACCURATE IN ALL MATERIAL RESPECTS, EXCEPT AS TO CHANGES SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT OR CONSENTED TO BY TAUREN.

 

3

--------------------------------------------------------------------------------


 


(II)           PRIOR CLOSING UNDER EXCO PSA.  THE CLOSING UNDER THE EXCO PSA
SHALL HAVE OCCURRED.


 


(III)          LEGAL PROCESS.  NO ORDER, DECREE, RULING OR OTHER LEGAL PROCESS
SHALL HAVE BEEN ENTERED BY ANY COURT OR GOVERNMENTAL AGENCY HAVING JURISDICTION
OVER THE PARTIES OR THE SUBJECT MATTER OF THIS AGREEMENT THAT SEEKS TO ENJOIN OR
PROHIBIT THIS TRANSACTION AND THAT REMAINS IN EFFECT AT THE TIME OF CLOSING.


 


(IV)          LIEN RELEASES.  CUBIC SHALL PROVIDE DULY SIGNED COPIES OF ALL
MORTGAGE, DEED OF TRUST AND OTHER LIEN RELEASES, IN A FORM ACCEPTABLE TO TAUREN,
ASSOCIATED WITH THE SUBJECT OVERRIDE.


 


(C)               NEGATIVE COVENANTS.  UNTIL CLOSING, CUBIC SHALL NOT DO ANY OF
THE FOLLOWING WITH REGARD TO THE SUBJECT LEASES WITHOUT BUYER’S CONSENT:


 


(I)            RELEASE ALL OR ANY PORTION OF A SUBJECT LEASE.


 


(II)           CREATE ANY NEW LIEN, SECURITY INTEREST OR OTHER ENCUMBRANCE ON
ANY OF THE SUBJECT LEASES.


 


(III)          DISPOSE OF THE SUBJECT LEASES OR ANY PART THEREOF.


 


8.             CLOSING.


 


(A)               TIME AND PLACE.  THE CLOSING SHALL BE HELD AT THE OFFICES OF
SONNENSCHEIN NATH & ROSENTHAL LLP, 2000 MCKINNEY, SUITE 1900, DALLAS, TEXAS 
75201 AT 1:30 P.M. CST, NOVEMBER 24, 2009, OR AT SUCH OTHER TIME AND PLACE AS
THE PARTIES SHALL MUTUALLY AGREE.


 


(B)               CUBIC’S DELIVERIES.  AT THE CLOSING, CUBIC SHALL DELIVER THE
FOLLOWING:


 


(I)            CUBIC SHALL DELIVER A DULY SIGNED AND ACKNOWLEDGED OVERRIDE
CONVEYANCE IN THE FORM ATTACHED HERETO AS EXHIBIT B  (THE “OVERRIDE
ASSIGNMENT”); AND


 


(II)           CUBIC SHALL DELIVER DULY SIGNED RELEASES OF ALL MORTGAGES, DEEDS
OF TRUST AND OTHER LIENS BURDENING THE SUBJECT OVERRIDE IN FORMS REASONABLY
ACCEPTABLE TO TAUREN.


 


(C)               TAUREN’S DELIVERIES.  AT THE CLOSING, TAUREN SHALL DELIVER THE
FOLLOWING:


 


(I)            TAUREN SHALL DELIVER OR CAUSE TO BE DELIVERED A DULY SIGNED
ASSIGNMENT OF DRILLING CREDITS IN THE FORM ATTACHED HERETO AS EXHIBIT C.


 


9.             MISCELLANEOUS.


 


(A)           FURTHER ASSURANCES.  THE PARTIES AGREE TO EXECUTE ANY DOCUMENTS,
WHETHER BEFORE OR AFTER THE CLOSING, AS MAY BE REASONABLY REQUESTED, TO AID THE
OTHER PARTY IN FULFILLING THE PURPOSE OF THIS AGREEMENT.


 


(B)           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE EXHIBITS
ATTACHED HERETO AND THE OVERRIDE ASSIGNMENT AND OTHER DOCUMENTS TO BE DELIVERED
PURSUANT TO THE TERMS HEREOF, SHALL CONSTITUTE THE COMPLETE AGREEMENT BETWEEN
THE PARTIES HERETO AND SHALL SUPERSEDE ALL

 

4

--------------------------------------------------------------------------------


 


PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, AND ANY REPRESENTATIONS OR
CONVERSATIONS WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


(C)           NOTICES.  ALL COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS
AGREEMENT SHALL BE IN WRITING AND MAY BE SENT BY FACSIMILE.  SUCH COMMUNICATION
SHALL BE DEEMED MADE WHEN ACTUALLY RECEIVED, OR IF MAILED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED AS SET FORTH BELOW, SHALL BE DEEMED
MADE THREE DAYS AFTER SUCH MAILING.  FAXES WILL BE DEEMED TO BE RECEIVED AT THE
TIME AND DAY REFLECTED IN THE FAX CONFIRMATION SHEET.  EITHER PARTY MAY, BY
WRITTEN NOTICE TO THE OTHER, CHANGE THE ADDRESS FOR MAILING SUCH NOTICES.


 

Notices to Cubic:

 

Cubic Energy, Inc.

 

 

9870 Plano Road

 

 

Dallas, Texas 75232

 

 

Attn: Jon Ross

 

 

Telephone: 972-681-8047

 

 

Facsimile: 972-681-9687

 

 

 

Notices to Tauren:

 

Tauren Exploration, Inc.

 

 

9870 Plano Road

 

 

Dallas, Texas 75232

 

 

Attn: Calvin A. Wallen, III

 

 

Telephone: 972-681-8047

 

 

Facsimile: 972-681-9687

 

 

 

With a copy to:

 

Barry F. Cannaday

 

 

Sonnenschein Nath & Rosenthal LLP

 

 

2000 McKinney Ave., Suite 1900

 

 

Dallas, Texas 75201

 

 

Telephone: 214-259-1855

 

 

Facsimile: 214-259-0910

 


(D)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE PARTIES HERETO, AND THEIR SUCCESSORS AND ASSIGNS. 
NO ASSIGNMENT OF THIS AGREEMENT BY EITHER PARTY SHALL BE MADE WITHOUT THE PRIOR,
WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT IN THE CASE OF CUBIC SHALL NOT
BE UNREASONABLY WITHHELD.


 


(E)           LAW APPLICABLE; JURISDICTION AND VENUE.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.  ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY
OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN DALLAS COUNTY, TEXAS. BY EXECUTING AND DELIVERING THIS
AGREEMENT, THE PARTIES IRREVOCABLY (I) ACCEPT GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF THESE COURTS; (II) WAIVE ANY OBJECTIONS
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN
THE COURTS REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY

 

5

--------------------------------------------------------------------------------


 


FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM; (III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN
ACCORDANCE WITH SECTION 9(C); AND (IV) AGREE THAT SERVICE AS PROVIDED IN
CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT.


 


(F)            HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS OF THIS
AGREEMENT ARE FOR GUIDANCE AND CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT
OR OTHERWISE AFFECT ANY OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(G)           TIMING.  TIME IS OF THE ESSENCE IN THIS AGREEMENT.


 


(H)           EXPENSES.  ALL FEES, COSTS AND EXPENSES INCURRED BY THE PARTIES IN
NEGOTIATING THIS AGREEMENT AND IN CONSUMMATING THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE PAID BY THE PARTY THAT INCURRED SUCH FEES, COSTS AND
EXPENSES.


 


(I)            AMENDMENT AND WAIVER.  THIS AGREEMENT MAY BE ALTERED, AMENDED OR
WAIVED ONLY BY A WRITTEN AGREEMENT EXECUTED BY CUBIC AND TAUREN.  NO WAIVER OF
ANY PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED AS A CONTINUING WAIVER OF THE
PROVISION.


 


(J)            ANNOUNCEMENTS.  EXCEPT AS CUBIC REASONABLY BELIEVES TO BE
REQUIRED BY APPLICABLE LAW, NO PARTY SHALL PUBLICLY ANNOUNCE OR OTHERWISE
PUBLICIZE THE EXISTENCE OF THIS AGREEMENT, ITS TERMS AND CONDITIONS OR THE
TRANSACTIONS CONTEMPLATED HEREBY WITHOUT FIRST PROVIDING THE OTHER PARTY THE
OPPORTUNITY TO REVIEW THE PROPOSED ANNOUNCEMENT AND OBTAINING THE OTHER PARTY’S
PRIOR, WRITTEN CONSENT TO SUCH PROPOSED ANNOUNCEMENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


(K)           PARTIES IN INTEREST.  THIS AGREEMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE PARTIES AND, EXCEPT WHERE PROHIBITED, THEIR
SUCCESSORS, REPRESENTATIVES OR ASSIGNS.


 


(L)            THIRD-PARTY BENEFICIARIES.  UNLESS EXPRESSLY STATED TO THE
CONTRARY, NO THIRD PARTY IS INTENDED TO HAVE ANY RIGHTS, BENEFITS OR REMEDIES
UNDER THIS AGREEMENT.


 


(M)          SEVERANCE.  IF ANY PROVISION OF THIS AGREEMENT IS FOUND TO BE
ILLEGAL OR UNENFORCEABLE, THE OTHER TERMS OF THIS AGREEMENT SHALL REMAIN IN
EFFECT AND THIS AGREEMENT SHALL BE CONSTRUED AS IF THE ILLEGAL OR UNENFORCEABLE
PROVISION HAD NOT BEEN INCLUDED.


 


(N)           NO SPECIAL DAMAGES.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NEITHER PARTY SHALL HAVE ANY OBLIGATIONS WITH RESPECT TO THIS
AGREEMENT, OR OTHERWISE IN CONNECTION HEREWITH, FOR ANY SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES.


 


(O)           COUNTERPART EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, ALL OF WHICH ARE IDENTICAL AND ALL OF WHICH CONSTITUTE ONE AND THE
SAME INSTRUMENT.  IT SHALL NOT BE NECESSARY FOR CUBIC AND TAUREN TO SIGN THE
SAME COUNTERPART. THIS AGREEMENT MAY BE

 

6

--------------------------------------------------------------------------------


 


EXECUTED WITH SIGNATURE PAGES EXCHANGED VIA FACSIMILE OR ELECTRONIC
TRANSMISSION, WHICH SHALL BE AS EFFECTIVE AS ORIGINALS.


 


(P)           TAX FREE EXCHANGE.  TAUREN, AT ITS OPTION AND ITS SOLE COST AND
EXPENSE, MAY ELECT TO PARTICIPATE IN A TAX-DEFERRED EXCHANGE UNDER SECTION 1031
OF THE INTERNAL REVENUE CODE IN CONNECTION WITH THIS TRANSACTION.  CUBIC AGREES
TO COOPERATE WITH TAUREN IN ACHIEVING SUCH EXCHANGE.  CUBIC AGREES THAT TAUREN
MAY ASSIGN ITS INTEREST IN THIS AGREEMENT TO A “QUALIFIED INTERMEDIARY” FOR THE
PURPOSE OF FACILITATING THE EXCHANGE.  TAUREN AGREES TO INDEMNIFY, DEFEND AND
HOLD HARMLESS CUBIC FROM ANY AND ALL LIABILITIES, LOSSES, DAMAGES, CLAIMS,
CAUSES OF ACTION, COSTS AND/OR EXPENSES (INCLUDING WITHOUT LIMITATION,
REASONABLE ATTORNEY FEES) INCURRED BY OR ASSERTED AGAINST CUBIC ARISING OUT OF
CUBIC’S PARTICIPATION IN TAUREN’S EXCHANGE TRANSACTION.  CUBIC, AT ITS OPTION
AND SOLE COST AND EXPENSE, MAY ELECT TO PARTICIPATE IN A TAX-DEFERRED EXCHANGE
UNDER SECTION 1031 OF THE INTERNAL REVENUE CODE IN CONNECTION WITH THIS
TRANSACTION.  TAUREN AGREES TO COOPERATE WITH CUBIC IN ACHIEVING SUCH EXCHANGE. 
TAUREN AGREES THAT CUBIC MAY ASSIGN ITS INTEREST IN THIS AGREEMENT TO A
“QUALIFIED INTERMEDIARY” FOR THE PURPOSE OF FACILITATING THE EXCHANGE.  CUBIC
AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS TAUREN FROM ANY AND ALL
LIABILITIES, LOSSES, DAMAGES, CLAIMS, CAUSES OF ACTION, COSTS AND/OR EXPENSES
(INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEY FEES) INCURRED BY OR ASSERTED
AGAINST TAUREN ARISING OUT OF TAUREN’S PARTICIPATION IN CUBIC’S EXCHANGE
TRANSACTION.


 

[Signatures on following page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned Parties have executed this Agreement as of
the date hereinabove first written.

 

 

 

CUBIC ENERGY, INC.

 

 

 

 

By:

/s/ Jon S. Ross

 

 

Jon S. Ross

 

 

Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

TAUREN EXPLORATION, INC.

 

 

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Calvin A. Wallen, III,

 

 

President

 

S-2

--------------------------------------------------------------------------------